Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended claims 27, 32-34 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27, 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The identity of active ingredients needed for the claimed method is confusing.  In the numbered page 2 of 16 of the claim, the said active ingredients are defined by chemical formula (2); in the following pages 3-16 a set of chemical structures are pictured.  While most of the compounds pictured in page 3-16 fall under the scope of the formula, the list seems to incomplete to ‘represent’ what are defined by the formula (2), for example Y = S finds no ‘representation’.  This renders linking recitations in page 2 and in pages 3-16 to same active ingredient/compound required of the claimed method difficult.  
Dependent claim 33 do not solve the problem of base claim 27.  As such claim 33 is rejected as well.  

Even though claim 32 depends on claim 27 (which is rejected for reasons noted above), it is examined as if it falls under the scope of claim 27 formula (2) with respect to compounds.  Claim 32 is rejected for lacking antecedent basis because, claim 32 is drawn to both heteroaromatic and aromatic compounds inconsistent with definition of A of formula (2) 
Dependent claim 34 does not cure the problem of parent claim 32.  As such claim 34 is rejected as well.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 27, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over is Kobayashi, US 20110201687 is maintained.  

Applicant’s argument:
The focus of Applicant’s argument is that 
    PNG
    media_image1.png
    415
    702
    media_image1.png
    Greyscale
 

Response: 
First of all Applicant is given the benefit of doubt as to the active ingredients of claim 27 with regards to 
    PNG
    media_image2.png
    26
    238
    media_image2.png
    Greyscale

It is unclear how any argument to be persuasive in view of asserted teaching of Kobayashi: 
    PNG
    media_image3.png
    38
    568
    media_image3.png
    Greyscale

because 
the active ingredients of claim 27, 32-34 includes 
    PNG
    media_image4.png
    20
    180
    media_image4.png
    Greyscale
compounds (64, 65, 69, 70). 

Further there is no data in the specification that separates the activity of compounds with and without Nitrogen in the formula (2).  See data in [0244]- [0245], [0247]- [250]. 
As to the argument, that Kobayashi teaching is drawn to ‘exterminating’, note that Kobayashi teaching includes control of ectoparasite, see throughout the citation, such as claims 25-27 of Kobayashi, using aromatic and pyridine containing compounds.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625